                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
TOM HUSSEY PHOTOGRAPHY, LLC,                                        DOC #: _________________
                                                                    DATE FILED: 4/28/2021
                              Plaintiff,

              -against-                                                 21 Civ. 3514 (AT)

BDG MEDIA, INC.,                                                             ORDER

                        Defendant.
ANALISA TORRES, District Judge:

        On March 17, 2021, Defendant filed a motion to dismiss in the District of Delaware (the
“Motion”). ECF No. 27. The Motion was partially briefed in that district. ECF Nos. 28, 34. On
April 6, 2021, the Honorable Maryellen Noreika ordered the case transferred to this district, and
declined to rule on the Motion. ECF No. 35. The case was assigned to this Court. Accordingly,

       1) In light of the transfer to this district, by June 2, 2021, Defendant shall file a
          supplemental brief, updating ECF No. 28 with caselaw from this circuit where
          possible;
       2) By June 23, 2021, Plaintiff shall file its supplemental opposition papers; and
       3) By July 7, 2021, Defendant shall file its reply, if any.

       SO ORDERED.

Dated: April 28, 2021
       New York, New York
